Title: To James Madison from Wilson Cary Nicholas, 19 June 1810
From: Nicholas, Wilson Cary
To: Madison, James


My Dear Sir
Warren June 19. 1810
When I was in Richmond lately, it was said Judge Griffin, wou’d probably, never be able to take his seat on the bench again. Will you pardon me if I take the liberty to place before you the name of a Gentn. as his successor, with whom you are as well acquainted as I am? I am far from expecting or wishing more than that, his fitness for the office, shou’d be decided by a comparison with others who may be thought of or proposed to you. Mr. Peter Carr is the person I mean. His capacity, his improvement, honor & independence are known to you. Mr. Carr was bred a lawyer and obtained a licence to practice which he did for a short time. Whether he has law learning enough to satisfy the public expectation I doubt. For myself I had rather be judged by such a man than a mere lawyer. In this case I beg you to be assured it is my sincere wish, you shou’d do, not only what will best promote the public interest, but that such an appointment shou’d be made as will give the most general satisfaction. My writing to you upon this subject shall not be known to Mr. Carr or any other person, but yourself. I am perfectly convinced it wou’d give you pleasure to give him this office, if you believe him qualified for it. If you believe any other person wou’d better serve the public, of course that person will and ought to be nominated by you. No consideration of personal friendship cou’d ever induce me to wish you to do an act that wou’d either give discontent, or in any manner discredit an administration, that I most anxiously wish shou’d in all things do honor to you, and be most useful to the public. I am with the greatest respect Dear Sir Your hum. Servt.
W. C. Nicholas
